Title: The American Commissioners to Schweighauser, 6 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, June 6, 1778: We have directed Captain Whipple to apply to you for himself and his prize; please furnish the Providence with whatever she needs, but exercise the frugality that our distressed circumstances require. You ask how you should act toward the customs. In general our warships must comply with the law; we will try to get the King’s more explicit instructions.>
